McAllister, J. This was an action of debt brought in the County Court of Cook county, September 2, 1879, by John Stephens, as coroner, against Garrett A. Clement and Soren Mathison, upon a replevin bond, in the penalty of eighteen hundred dollars, to the damage of the plaintiff of one thousan d dollars. Mathison alone was served, and appeared and pleaded. The cause being at issue, it was submitted to the court, by agreement of parties, for trial without jury. The court found the issues for the plaintiff; found his debt to be the sum of . eighteen hundred dollars, and his damages to be the sum of eight hundred and sixty-eight dollars and twenty-two cents. The court thereupon rendered judgment against Mathison in this form: “ It is therefore considered and ordered by the court, that the plaintiffs have judgment herein against defendant, Soren Matison only, and that said plaintiffs recover of, and from the said defendant, Soren Mathison, the amount of their debt, the sum of eighteen hundred dollars, and the amount of the damages, the sum of eight hundred and sixty-eight dollars and twenty-two cents, together with the costs of. this suit, to be taxed, and that execution issue therefor.” This judgment was rendered October 30, 1880, before the passage of the late statute, enlarging the jurisdiction of the county courts. At the time of such judgment, that court had no jurisdiction of a case where the amount, in controversy exceeded one thousand dollars. The judgment as rendered, and for which execution was ordered, is $2,668.22, more than double the sum for which the court had jurisdiction. But the judgment as rendered was manifestly erroneous. It should have been that the debt found should be discharged on payment of the damages. As it is, the plaintiff could, unless the judgment is void for want of jurisdiction, enforce payment of both the debt and damages by execution, which was awarded for both. Parisher v. Waldo, 72 Ills. 71. The judgment of the court below will be reversed and the cause remanded. Reversed and remanded.